Exhibit 12 SOUTH JERSEY INDUSTRIES, INC. Calculation of Ratio of Earnings from Continuing Operations to Fixed Charges (Before Income Taxes) (IN THOUSANDS) Fiscal Year Ended December 31, 2007 2006 2005 2004 2003 Net Income* $ 62,659 $ 72,250 $ 48,588 $ 42,973 $ 34,553 Income Taxes 43,056 49,683 33,767 29,079 23,596 Fixed Charges** 27,719 28,640 22,521 21,273 23,016 Capitalized Interest (504 ) (969 ) (1,571 ) (700 ) (2,400 ) Total Available $ 132,930 $ 149,604 $ 103,305 $ 92,625 $ 78,765 Total Available 4.8 x 5.2 x 3.9 x 4.4 x 3.4 x Fixed Charges *Income from Continuing Operations. **Includes interest and preferred dividend requirement of a subsidiary. Preferred dividend requirements totalled $45,100 in 2005 and $135,200 in each of the years 2004 and 2003 (rentals are not material).
